MEMORANDUM**
Jorge Rene Garcia Guevara, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s order denying Garcia Guevara’s applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir.2005), we deny the petition for review.
Garcia Guevara testified that in 1988 members of an unidentified group attempted to recruit him, threatening harm to him and his family if he refused to join. Contrary to Garcia Guevara’s contention, neither his testimony nor any other evidence in the record compels the conclusion that he was or would be targeted on account of a statutorily protected ground. See id. at 1171-72. Consequently, substantial evidence supports the BIA’s determination that Garcia Guevara is not eligible for asylum or -withholding of removal. See id. at 1172.
The BIA properly denied Garcia Guevara CAT relief because he failed to present evidence that it is more likely than not that he would be tortured by Guatemalan officials or anyone acting with their acquiescence. See 8 C.F.R. § 1208.16(c)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.